

113 S2056 ES: To designate the facility of the United States Postal Service located at 13127 Broadway Street in Alden, New York, as the “Sergeant Brett E. Gornewicz Memorial Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2056IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 13127 Broadway Street in
			 Alden, New York, as the Sergeant Brett E. Gornewicz Memorial Post Office.1.Sergeant Brett E. Gornewicz Memorial Post Office(a)DesignationThe facility of the United States Postal Service located at 13127 Broadway Street in Alden, New
			 York, shall be known and designated as the Sergeant Brett E. Gornewicz Memorial Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Sergeant Brett E. Gornewicz Memorial Post Office.Passed the Senate July 10, 2014.Secretary